DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	The preliminary amendments filed on 2/4/2021 and 5/13/2022 are acknowledged.  Claims 1-59 have been cancelled.  New claims 60-86 have been added.  Claims 60-86 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 2/4/2021, 6/10/2021, and 5/13/2022 have been considered.  Signed copies are enclosed.  The lined-through documents were not considered because either no copy of the reference was provided or because no English language translation was provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 70-79, 81-82, and 85-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,206,992. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to an isolated O25b antigen that is not covalently bound to Lipid A, and to compositions comprising said antigen and methods of eliciting an immune response against said antigen.
The patented claims are drawn to vaccine compositions comprising the same O25b antigen and an adjuvant.  A vaccine is meant to be administered, so one would clearly desire to administer the composition in order to elicit an immune response.  There is no mention of lipid A being included in the vaccine.  According to the instant specification, an adjuvant augments the immune response to the O25b antigen and redirects the immune response to the antigen.  Within the patented claims, there are claims where the composition comprises a buffer and is administered parenterally.  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."  In the instant case, where one looks to the specification in order to make and use the claimed invention, both synthetic production of the O25b and production by E. coli are described.

Claims 60-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,206,992 in view of Finn et al (British Med. Bull., 70:1-14, 2004). 
The instant claims are drawn to immunogenic compositions comprising an isolated O25b antigen, an isolated second antigen not natively associated with the O25b antigen, and a carrier, as well as methods of eliciting an immune response to the O25b antigen.  Additional claims are drawn to an isolated O25b antigen that is not covalently bound to Lipid A, and to compositions comprising said antigen and methods of eliciting an immune response against said antigen.
The patented claims are drawn to vaccine compositions comprising the same O25b antigen and an adjuvant.  A vaccine is meant to be administered, so one would clearly desire to administer the composition in order to elicit an immune response.  There is no mention of lipid A being included in the vaccine.  According to the instant specification, an adjuvant augments the immune response to the O25b antigen and redirects the immune response to the antigen.  Within the patented claims, there are claims where the composition comprises a buffer and is administered parenterally.  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."  In the instant case, where one looks to the specification in order to make and use the claimed invention, both synthetic production of the O25b and production by E. coli are described.
The patented claims differ from the instant claims in that they do not disclose a second antigen that is not natively associated with the O25b antigen.
Finn et al disclose the use of polysaccharide antigen-carrier protein conjugate vaccines (see abstract).  The authors state that polysaccharide antigens are poorly immunogenic as a vaccine, particularly in children and that covalent conjugation of polysaccharides to protein carriers renders them capable of inducing humoral immune responses with responses with memory, affinity maturation, and immunogenicity in children (see pages 2-3).  The most commonly used protein carriers are CRM197 and tetanus toxoid (see Table 1).  Conjugation of the O25b antigen to CRM197 or tetanus toxoid would make the composition a multivalent vaccine.
It would have been obvious, at the time of invention, to conjugate the polysaccharide antigen recited in the patented claims to a carrier protein such as CRM197 or tetanus toxoid because it would make the polysaccharide capable of inducing a humoral immune response.  One would have had a reasonable expectation of success because polysaccharide conjugate vaccines have been created for multiple types of polysaccharides.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645